             Case 1:17-cv-05278-LGS Document 57 Filed 08/05/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                 )
ALPARI (US), LLC,                                )
                                                 )
                 Plaintiff,                      )
                                                 )
        v.                                       )       No. 1:17-cv-05278-LGS
                                                 )
BNP PARIBAS, S.A. et al.,                )
                                                 )
                 Defendants.                     )
                                                 )




                              NOTICE OF VOLUNTARY DISMISSAL



        PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1) of the Federal Rules of Civil

Procedure, Plaintiff hereby dismisses this action without prejudice against defendant BNP

Paribas, S.A. Voluntary dismissal is proper because: (1) Defendant has not filed an answer or a

motion for summary judgment; and (2) this dismissal will not bind or prejudice any party or

member of the putative class, as the court has not considered or certified any class in this

litigation thus far. All parties to this litigation shall bear their respective costs.


                                                         Respectfully submitted,


Dated: August 5, 2021                                    /s/ George A. Zelcs
                                                         George A. Zelcs
                                                         Randall P. Ewing, Jr.
                                                         KOREIN TILLERY LLC
                                                         205 N. Michigan Avenue, Suite 1950
                                                         Chicago, IL 60601
                                                         Tel: (312) 641-9750
                                                         Fax: (312) 641-9751
                                                     1
Case 1:17-cv-05278-LGS Document 57 Filed 08/05/21 Page 2 of 3




                                  gzelcs@koreintillery.com
                                  rewing@koreintillery.com

                                  Christopher M. Burke
                                  SCOTT+SCOTT, ATTORNEYS AT LAW,
                                  LLP
                                  707 Broadway, Suite 1000
                                  San Diego, CA 92101
                                  Tel: (619) 233-4565
                                  cburke@scott-scott.com

                                  Counsel for Plaintiff




                              2
         Case 1:17-cv-05278-LGS Document 57 Filed 08/05/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

         I hereby certify that on August 5, 2021, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to
all registered users.

                                                     /s/ George A. Zelcs
                                                     George A. Zelcs
                                                     KOREIN TILLERY LLC
                                                     205 N. Michigan Ave., Suite 1950
                                                     Chicago, IL 60606
                                                     Tel: (312) 641-9750
                                                     Fax: (312) 641-9751
                                                     gzelcs@koreintillery.com

                                                     Counsel for Plaintiff




                                                 3
